18-1690
   Nduwimana v. Barr
                                                                             BIA
                                                                          Reid, IJ
                                                                     A213 045 920
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 14th day of September, two thousand twenty.

   PRESENT:
            ROBERT A. KATZMANN,
            RAYMOND J. LOHIER, JR.,
            STEVEN J. MENASHI,
                 Circuit Judges.
   _____________________________________

   APOLLINAIRE NDUWIMANA,
            Petitioner,

                       v.                                  18-1690
                                                           NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                     William J. Harrington, Allison R.
                                       Klein, Goodwin Procter LLP, New
                                       York, NY.

   FOR RESPONDENT:                     Ethan P. Davis, Acting Assistant
                                       Attorney General; Leslie McKay,
                                       Senior Litigation Counsel;
                                       Christina P. Greer, Trial
                                  Attorney, Office of Immigration
                                  Litigation, United States
                                  Department of Justice, Washington,
                                  DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Apollinaire Nduwimana, a native and citizen

of Burundi, seeks review of a May 9, 2018 decision of the

BIA affirming a December 7, 2017 decision of an Immigration

Judge   (“IJ”)    denying    Nduwimana’s          application      for   asylum,

withholding      of    removal,   and       relief   under   the    Convention

Against Torture (“CAT”).           See In re Apollinaire Nduwimana,

No. A 213 045 920 (B.I.A. May 9, 2018), aff’g No. A 213 045

920   (Immig.    Ct.    Batavia   Dec.       7,   2017).     We    assume    the

parties’ familiarity with the underlying facts, procedural

history of the case, and issues on appeal.

      “We review the IJ’s decision as modified by the BIA,

i.e., minus the arguments for denying relief” that the BIA

declined to reach.         Urgen v. Holder, 768 F.3d 269, 272 (2d

Cir. 2014) (per curiam).1          The standards of review are well

1
 Unless otherwise indicated, in quoting cases, all internal
quotation marks, alterations, emphases, footnotes, and
citations are omitted.

                                        2
established.     See 8 U.S.C. § 1252(b)(4); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

credibility determination for substantial evidence).

      The   agency     may,     considering         the       totality         of    the

circumstances,       base   a   credibility         finding         on    an    asylum

applicant’s      “demeanor,        candor,           or        responsiveness,”

plausibility   of     his     account,      and     inconsistencies            in    his

statements or between his statements and other evidence,

without regard to whether they go “to the heart of the

applicant’s claim, or any other relevant factor.”                          8 U.S.C.

§    1158(b)(1)(B)(iii).          “We       defer    .    .     .    to    an       IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”                          Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong

Fei Gao, 891 F.3d at 76.

      Although at least one reason that the IJ provided for

its adverse credibility determination may not be supported

by   substantial      evidence,2    the       agency’s         overall         adverse


2 For instance, to the extent the agency found it
implausible that Nduwimana was able to leave the country
while a warrant for his arrest was outstanding, the record
suggests that this is indeed what happened: there is no
dispute that Nduwimana flew from Burundi to the United
States on or about May 26, 2017, and a signed copy of the
warrant, dated May 7, 2017, was admitted into evidence.
                                        3
credibility determination, based on other proffered reasons,

is supported by substantial evidence:

     First, the IJ reasonably relied on an implausibility

finding regarding certain aspects of Nduwimana’s testimony

on   his     departure        from       Burundi.                 See      8     U.S.C.       §

1158(b)(1)(B)(iii); Wensheng Yan v. Mukasey, 509 F.3d 63, 66

(2d Cir. 2007) (“It is well settled that, in assessing the

credibility of an asylum applicant’s testimony, an IJ is

entitled     to    consider          whether       the       applicant’s         story       is

inherently        implausible.”).                  Specifically,               the    agency

reasonably found it implausible that the men who destroyed

Nduwimana’s house, kidnapped him, beat him up, and nearly

killed     him    would,        on     the       very        same     day,      ultimately

facilitate       his   safe     passage          out    of    the     country        by,    for

instance, calling the airport ahead of time.                                 See Siewe v.

Gonzales,     480 F.3d 160,     168–69          (2d        Cir.     2007)     (“The

speculation that inheres in inference is not ‘bald’ if the

inference is made available to the factfinder by record

facts, or even a single fact, viewed in the light of common

sense and ordinary experience.”).

     Second,      the   agency        reasonably             relied     on     Nduwimana’s

demeanor,    finding       he    was     hesitant            or     unresponsive           when

confronted with certain aspects of his claim, including his

                                             4
wife’s health and the last time they had spoken, and whether

he had ever been physically harmed based on his ethnicity.

See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430
F.3d 77, 81 n.1 (2d Cir. 2005).                    The demeanor finding is

supported by the record.

     Third, the agency reasonably relied on the fact that

Nduwimana omitted to mention in his asylum application that

his mother and brother had been killed because of their

ethnicity.        When the asylum application form explicitly asks

whether     a     family     member    has   “ever    experienced       harm   or

mistreatment or threats in the past by anyone,” Certified

Admin. Record 438, “a credible petitioner” in Nduwimana’s

position “would reasonably have been expected to disclose”

the murders of family members, because their ethnic identity

would have been directly probative to one’s claim of fear

based on his ethnicity.              Hong Fei Gao, 891 F.3d at 79.

     Fourth,        the     agency    reasonably     relied    on   Nduwimana’s

admitted         false     statement    to   Canadian    border       officials.

Although it is “unreasonable to penalize an applicant for

lying      to     escape    persecution      itself,”    Rui    Ying     Lin   v.

Gonzales, 445 F.3d 127, 134 (2d Cir. 2006), Nduwimana was

not fleeing the danger in Burundi by the time he had arrived

at   the        U.S.-Canadian     border.     Accordingly,      his     lies   to

                                         5
Canadian border officials may weigh against his credibility.

       Finally, we agree with Nduwimana that the agency should

have    more    thoroughly       addressed           Nduwimana’s        corroborating

documentary      evidence       and     country        conditions          in   Burundi,

because the agency is required to consider the totality of

the record and provide a reasoned decision.                             See Wei Guang

Wang v. Bd. of Immigration Appeals, 437 F.3d 270, 275 (2d

Cir. 2006); Poradisova v. Gonzales, 420 F.3d 70, 81 (2d Cir.

2005).     However, under the circumstances of this case, the

agency did not abuse its discretion by declining to credit

corroborating evidence whose reliability and authenticity

depended on Nduwimana’s credibility.                         See Y.C. v. Holder,

741 F.3d 324, 332 (2d Cir. 2013) (“We generally defer to the

agency’s       evaluation       of    the       weight       to    be    afforded     an

applicant’s documentary evidence.”); Siewe, 480 F.3d at 170

(“An IJ may, either expressly or impliedly . . . discredit

evidence       that    does     not     benefit        from       corroboration       or

authentication             independent          of     the        petitioner’s       own

credibility.”).             Moreover,    as      the     agency      explained,      the

affidavits from friends, family, and colleagues in Burundi

did not resolve the problems noted above, because they did

not render Nduwimana’s departure more plausible, ameliorate

the    demeanor       or     omission    issues,         or       negate    his    false

                                            6
statements to Canadian border officials.        Given Nduwimana’s

lack of credibility -- which called into question whether he

was targeted by the Burundian government or security forces

-- we decline to remand for further consideration country

conditions evidence because the evidence of the targeting of

some Tutsis did not rehabilitate Nduwimana’s credibility as

to his own experiences.    See Jian Hui Shao v. Mukasey, 546
F.3d 138, 169 (2d Cir. 2008) (noting that agency is not

required to “expressly parse” all of the evidence).

    Given the “totality of the circumstances,” the agency’s

adverse    credibility    determination    is     supported    by

substantial evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii).

That determination was dispositive of asylum, withholding of

removal, and CAT relief because all three claims were based

on the same factual predicate.     See Paul v. Gonzales, 444
F.3d 148, 156–57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe,
                             Clerk of Court




                               7